Citation Nr: 1705327	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  99-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as due to exposure to herbicide agents; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II. 

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to exposure to herbicide agents; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II.

3.  Entitlement to service connection for hypertension, including as due to exposure to herbicide agents; or alternatively, including as secondary to the service-connected right knee DJD and/or diabetes mellitus, Type II.

4.  Entitlement to service connection for rash of the face and scalp, including as due to exposure to herbicide agents; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II.

5.  Entitlement to service connection for erectile dysfunction (ED), including as due to exposure to herbicide agents; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II.

6.  Entitlement to service connection for renal insufficiency (claimed as bladder condition), including as due to exposure to herbicide agents; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II.

7.  Entitlement to service connection for a sinus disorder, including as due to exposure to herbicide agents; or alternatively, including as secondary to the service-connected diabetes mellitus, Type II.

8.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease (DJD) of the right knee.

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

10.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 31, 2009.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1970.  He served in the Republic of Vietnam from August 1968 to August 1969

The increased rating issues for right knee and peripheral neuropathy of the left and right lower extremities come before the Board of Veterans' Appeals (Board) by an April 2013 order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") , which granted a joint motion for partial remand vacating, in pertinent, an April 2012 Board decision and remanding the matters for additional development.  The Board's determination granting increased 10 percent ratings for peripheral neuropathy of the left and right lower extremities was undisturbed.  The right knee issue was previously addressed by Court orders dated in February 2008, June 2006, March 2003, and August 2001.  The right knee issue initially arose from an April 1999 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  Service connection was established for peripheral neuropathy of the left and right lower extremities in a September 2009 rating decision.  

The hypertension service connection issue on appeal arose from a May 2004 rating decision and a September 2009 rating decision denied the service connection claims for peripheral neuropathy of the bilateral upper extremities, a rash on the face and scalp, ED, renal insufficiency (claimed as a bladder condition), a sinus disability, and TDIU.  The Board remanded the service connection, increased rating, and TDIU issues then on appeal for additional development in March 2014.  

The Board notes that a subsequent September 2015 rating decision granted entitlement to a TDIU effective from May 31, 2011.  The issue of entitlement to a TDIU prior to May 31, 2011, has been developed and continued for appellate review.  

The Board also notes that a March 2009 rating decision deferred adjudications on the issues of entitlement to service connection including for "renal cell carcinoma, right radical nephrectomy."  A subsequent September 2009 rating decision stated that issues including entitlement to service connection for renal cancer would not be addressed because they were currently on appeal.  The available record shows that this specific issue was adjudicated in a May 2004 rating decision and addressed in a January 2010 statement of the case.  VA records, however, show that it was not subsequently perfected for appellate review.  The issues listed on the title page of this decision are the only matters currently remaining on appeal.

The issues of entitlement to an increased rating for degenerative joint disease (DJD) of the right knee and entitlement to a TDIU prior to May 31, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Peripheral neuropathy of the left upper extremity was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

2.  Peripheral neuropathy of the right upper extremity was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

3.  Hypertension was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

4.  Rash of the face and scalp was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

5.  Erectile dysfunction was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

6.  Renal insufficiency, including a bladder condition, was not manifest during active service, nephritis was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

7.  A sinus disorder was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

8.  The evidence demonstrates that the Veteran's peripheral neuropathy of the left lower extremity is manifested by no more than mild incomplete paralysis.

9.  The evidence demonstrates that the Veteran's peripheral neuropathy of the right lower extremity is manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for rash of the face and scalp have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for service connection for renal insufficiency, including a bladder condition, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

8.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8520 (2016).

9.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in December 2003, May 2006, January 2009, June 2009, January 2010, and March 2014.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records. 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including hypertension, nephritis, and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including ischemic heart disease if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected and early-onset peripheral neuropathy, chloracne, and acneform disease consistent with chloracne if manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between exposure to herbicide agents and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension, nephritis, and organic diseases of the nervous system are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable as to these matters in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has peripheral neuropathy of the left and right upper extremity, hypertension, rash of the face and scalp, erectile dysfunction, renal insufficiency, and a sinus disorder as a result of active service.  He asserts that these disorders developed as a result of exposure to herbicide agents or, alternatively, as secondary to his service-connected type II diabetes mellitus.  

Service treatment records are negative for complaint, treatment, or diagnosis associated with peripheral neuropathy of the left or right upper extremity, hypertension, rash of the face or scalp, erectile dysfunction, renal insufficiency, or a sinus disorder.  The Veteran denied having or having ever had sinusitis, skin diseases, high or low blood pressure, and neuritis in his February 1970 report of medical history.  His contemporaneous separation examination revealed normal clinical evaluations of the sinuses, heart, vascular system, genitourinary system, upper extremities, skin, and neurologic system.  A blood pressure reading of 120/70 was registered.  Records show he served in the Republic of Vietnam from August 1968 to August 1969.

VA records show service connection is established for posttraumatic stress disorder, right knee degenerative joint disease, type II diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, gastroesophageal reflux disease, and a right knee scar.  Service connection was denied for renal cell carcinoma in a May 2004 rating decision and an appeal of the determination was not perfected subsequent to a January 2010 statement of the case. 

VA treatment records dated in February 2003 noted the Veteran had kidney cancer and that he underwent a right nephrectomy in August 2000.  It was also noted that he took medication for chronic sinusitis and that he had erectile dysfunction secondary to high blood pressure medication of two years duration.  An August 2003 noted a facial rash with acne over several years with a current spot over the face that was inflamed and itched.  The examiner advised the Veteran not to use any chemicals on his face.  A diagnosis of probable contact dermatitis was suggested.  

A July 2009 VA diabetes examination dated found the Veteran's renal insufficiency was as likely as not secondary to his right nephrectomy due to renal cancer and unlikely secondary to diabetes.  It was also noted that he had a history of high blood pressure since 1999 and had been on medication since that time. He had erectile dysfunction since 2001 and had been on medication for it since 2001.  He also reported having a rash on his right elbow and his hands that was intermittent and diminished in a day or two with the use of hydrocortisone cream.  It had been occurring for the past few months.  A September 2009 addendum noted the Veteran had peripheral neuropathy only in his feet by recent examination.  It was noted the EMG/NCV had been performed to all four extremities and mentions evidence of mild sensorimotor neuropathy without clarifying the extremities involved.  

VA examination in February 2010 noted the Veteran complained of episodic hand numbness.  The examiner noted that electrodiagnostic nerve conduction studies (NCV) and electromyography (EMG) studies revealed no evidence of polyneuropathy.  An extensive NCV assessment of the right upper extremity was normal.  It was noted that the episodic nature of the Veteran reported symptoms suggested carpal tunnel syndrome (CTS) which may not be noted in its earliest stages, but that diabetic patients were predisposed to the development of CTS and a repeat study in one year should be performed.

VA general medical examination in June 2012 included a diagnosis of hypertension and noted a date of diagnosis in 1999.  It was noted the Veteran reported a diagnosis of hypertension in the 1970's with the start of medications, but that VA records indicated he was treated for the first time in 1999.  The examiner noted that a review of his service treatment records revealed blood pressure findings in August 1967 was 120/88 and in February 1970 was 120/70.  The examiner further found that there was no evidence of hypertension during or within a year of his release from active service, and concluded that the Veteran's hypertension was not a service-connected medical problem.  

The June 2012 skin examination included a diagnosis of seborrheic dermatitis with a date of diagnosis in 1996.  The Veteran indicated that he had experienced an intermittent dry scaly and itchy skin rash along the hair line and on the eye brows since 1996.  He stated that he used hydrocortisone cream regularly for his rash which was currently under control.  The examiner noted that no active lesions were seen on examination and that there was no evidence of any skin disease during active service.  The examiner concluded that the Veteran's skin rash to the face and scalp was not incurred or related to his active service.  

The June 2012 examiner included a diagnosis of allergic rhinitis with a date of diagnosis in the 1970's.  The Veteran stated that he had nasal allergies before service and that it continued during service.  The examiner noted that a review of his service treatment reports were silent for any sinus or allergy problems.  His current symptoms included nasal stuffiness and sneezing spells which were year round with associated frontal and facial pressure and headache.  The episodes resolved without any treatment and there had been no treatment with oral antibiotics for any sinus infection in more than two years.  A June 2004 X-ray study revealed the sinuses were normally developed and aerated.  The examiner found the Veteran's allergic rhinitis was not likely incurred or aggravated during active service.  

The June 2012 examiner included a diagnosis of neoplasm of the kidney with a date of diagnosis in 2001.  It was noted the Veteran had renal cell carcinoma and was status post right nephrectomy.  He had slightly elevated but stable creatinine and mild renal insufficiency due to chronic hypertension and right nephrectomy.  The examiner found that the Veteran's mild renal insufficiency with elevated but stable creatinine without proteinuria was most likely secondary to his long-standing hypertension and right nephrectomy for renal cell carcinoma.  It was less likely due to his service-connected type II diabetes mellitus that was well controlled.  A diagnosis of erectile dysfunction with a date of diagnosis in 2001 was also provided.  It was noted the Veteran stated that he started having erectile dysfunction in 2006 after his diagnosis of diabetes mellitus, but that a review of his VA treatment records revealed a diagnosis erectile dysfunction since February 2003.  The examiner found the etiology of his erectile dysfunction was most likely secondary to long-standing hypertension and its treatment.  

The June 2012 examination report also noted the Veteran complained of intermittent numbness in bilateral finger tips, but that sensory and motor examination were normal and that NCV/EMG studies to the upper extremities were normal.  It was noted that a clinical examination for CTS was negative and that his subjective symptoms of numbness and tingling were random and not related to any activity.  The Veteran refused an additional NCV/EMG study due to pain.  An examination revealed mild paresthesia and numbness to the upper extremities.  The examiner found that his subjective numbness in the bilateral finger tips with a normal examination could be early neuropathy, but that there was no evidence for that and that his last NCV/EMG for the bilateral hands was negative for any neuropathy.

VA hypertension examination in May 2013 found the Veteran was diagnosed with hypertension prior to his diagnosis of diabetes in 2003 when he had his first physical examination at the Memphis VA Medical Center.  It was noted that at that time he reported he was taking two anti-hypertensive medications and that his blood pressure was usually high normal.  The examiner noted he had multiple blood pressure readings between the first documented VA treatment in February 2003 and his diagnosis of new onset diabetes in November 2008.  Of the thirty recorded blood pressure findings taken between February 2003 and June 2008 eleven readings were considered abnormal due to an elevated diastolic blood pressure greater than 90.  After his diagnosis of new onset diabetes in November 2008 through his most recent visit in February 2013 twenty-two blood pressure readings were recorded with only three readings that were considered abnormal.  The examiner found that the Veteran's blood pressure had been better controlled since his diagnosis of diabetes and that there was no evidence of aggravation beyond natural progression secondary to his diabetes.  

VA diabetic sensory-motor peripheral neuropathy examination in July 2014 revealed intermittent pain (usually dull) that was mild to the left upper extremity and moderate to the right upper extremity.  A neurologic examination revealed normal strength and deep tendon reflexes to the upper extremities.  Light touch sensation testing was normal to the upper extremities.  There was no evidence of muscle atrophy or trophic changes attributable to diabetic peripheral neuropathy.  The examiner found the Veteran did not have an upper extremity diabetic peripheral neuropathy.  It was noted that an EMG of the right upper extremity in 2010 was normal and that an extensive NCV assessment of the right upper extremity at that time was normal.  There was no electrodiagnostic evidence of a polyneuropathy.  The Veteran was noted to have occasional intermittent numbness in his hands, but that the clinical examination was negative and there was no persistent numbness, tingling, or pain.  These symptoms it was noted were not typical for diabetes neuropathy and were not persistent.  It was the examiner's opinion that the symptoms were most likely related to carpal tunnel syndrome which was not related to his diabetes.  

The July 2014 examiner found that hypertension was diagnosed in 1999, which was years after the Veteran's separation from military service and which predated his diagnosis of diabetes.  Service treatment records were negative for hypertension or treatment for hypertension.  The examiner noted that essential hypertension was not a known complication of herbicide or Agent Orange exposure.  It was noted that many patients share similar risk factors for diabetes and hypertension, but that based upon a review of the current medical literature diabetes did cause or aggravate hypertension.  The examiner further noted that the Veteran arthritis and degenerative joint disease of the right knee had no effect on the onset, cause, or aggravation of his hypertension.  There was no evidence of aggravation beyond natural progression secondary to his miliary service, degenerative joint disease, or diabetes.

The July 2014 examiner found that a present renal condition was less likely incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran had chronic kidney disease due to right-sided nephrectomy secondary to his renal cell carcinoma in 2001.  It was further noted that renal cell carcinoma was not known to be related to exposure to herbicide agents.  The examiner found that as the Veteran's renal function had improved over the past 10 years since the diagnosis of diabetes was provided it was not related to service and was unlikely to be related to or aggravated by his diabetes.

The July 2014 examiner also found that a diagnosis of erectile dysfunction was provided in 2001, which was years after the Veteran's separation from service and which predated his diagnosis of diabetes.  It was noted that erectile dysfunction was multifactorial due to age, use of multiple medications, hyperlipidemia, and hypertension.  The examiner found it did not occur during and was not caused by military service.  Erectile dysfunction it was noted was not currently known to be related to exposure to herbicide agents, and that there was no evidence of aggravation beyond natural progression secondary to his diabetes. 

The July 2014 examiner provided a diagnosis of allergic sinusitis and noted that a review of service treatment records was negative for persistent symptoms of sinusitis.  It was further noted that the Veteran's current symptoms were controlled with nasal spray.  The examiner found the condition was not known to be associated with exposure to herbicides agents in service and the aggravation of symptoms years after exposure was very unlikely.  There was a less than 50 percent probability that the disorder was related to service.

The July 2014 examiner also provided a diagnosis of seborrheic dermatitis which was currently controlled with topical treatment.  It was noted that symptoms started in early 1990's and that a diagnosis was provided in 1996.  The examiner noted that a review of service treatment records was negative for any symptoms suggestive of this diagnosis.  The examiner found that as the diagnosis was made years after service with a clear and specific etiology and that it was established that there was no relationship between his dermatitis and active service, to include exposure to herbicide agents.

Based upon the evidence of record, peripheral neuropathy of the left and right upper extremity, hypertension, rash of the face and scalp, erectile dysfunction, renal insufficiency, and a sinus disorder were not manifest during active service, that hypertension, nephritis, or an organic diseases of the nervous system were not manifest within a year of discharge.  The preponderance of the evidence also fails to establish that any of the claimed disabilities developed or was permanently aggravated as a result of service, herbicide exposure, or a service-connected disability.  Rather, the persuasive medical evidence demonstrates that the Veteran does not have peripheral neuropathy of the left and right upper extremity.  It is further shown that his hypertension, rash of the face and scalp, erectile dysfunction, renal insufficiency, and sinus disorder were neither incurred nor caused by an in-service injury, event, or illness and were not permanently worsened as a result of a service-connected disability.  

The July 2014 examiner noted the Veteran's symptoms suggested a diagnosis of CTS.  However, there is no indication that the Veteran has CTS that was incurred or caused by an in-service injury, event, or illness nor indication it was caused or aggravated by a service-connected disability.  The July 2009, June 2012, May 2013, and July 2014 VA opinions as to these matters are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements, private medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's service in the Republic of Vietnam is established and that his exposure to herbicide agents is presumed.  However, as indicated, hypertension, contact dermatitis, seborrheic dermatitis, erectile dysfunction, renal insufficiency, and allergic rhinitis are not identified diseases for which service connection may be presumed as a result of herbicide agent exposure.  There is no indication that he had early-onset peripheral neuropathy, chloracne, or an acneform disease consistent with chloracne to any degree within a year after the last date on which he was exposed to an herbicide agent during service.  Therefore, presumptive service connection is not warranted.  There is no competent medical evidence specifically associating the Veteran's present diagnoses neither to herbicide agent exposure nor to any established service-connected disability.  

Consideration has also been given to the Veteran's personal assertion that he has peripheral neuropathy of the left and right upper extremity, hypertension, rash of the face and scalp, erectile dysfunction, renal insufficiency, and a sinus disorder that are related to his exposure to herbicide agents or diabetes mellitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for peripheral neuropathy of the left and right upper extremity, hypertension, rash of the face and scalp, erectile dysfunction, renal insufficiency, and a sinus disorder is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).

For disease of the peripheral nerves, incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.  

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

VA records show that service connection was established for peripheral neuropathy of the left and right lower extremities in a September 2009 rating decision.  The assigned 10 percent ratings are effective from the date of the initial claim.

VA treatment records include an April 2009 EMG report noting that the Veteran complained of numbness in all four extremities.  A needle EMG report noted normal findings. 

VA examination in July 2009 noted the Veteran complained of burning and itching in his feet that started three years earlier, before he was diagnosed with diabetes.  He also reported that medication reduced his symptoms by almost 80 percent and that he had no loss of function with these symptoms.  An examination revealed his strength was 5/5 in the lower extremities.  Plantar signs were downgoing, bilaterally.  Sensation to light touch and vibration was intact.  Sensation to monofilament testing was diminished on the plantar aspect of the toes and the metatarsophalangeal joints of each foot.  It was normal in the rest of the areas of the feet.  His gait and tandem walking were also normal.  Romberg sign was negative.  An NCV/EMG was abnormal with electrophysiological evidence of a mild sensorimotor polyneuropathy.  It was noted that the symptoms and signs of peripheral neuropathy were significantly helped by medication and that the disorder was at least as likely not secondary to type 2 diabetes mellitus.  A September 2009 addendum noted he had peripheral neuropathy only in his feet upon recent examination.  Subsequent VA treatment records noted complaints of numbness, tingling and burning in the feet and foot discomfort from neuropathy that often kept him awake at night.

VA examination in February 2010 noted the Veteran complained of episodic foot numbness over three years involving the toes and soles and occasionally the sides of his feet.  It was noted that an EMG performed less than one year earlier showed features consistent with a sensorimotor polyneuropathy, but that the details of the report were not available for review.  However, it was noted that the study was performed by a physician.  The examiner noted that the Veteran had lumbosacral radiculopathy and polyneuropathy that was mild in degree that could not be excluded.  It was noted that absent H-waves could reflect bilateral nerve root disease or normal aging, but that the lower extremity sensory responses were at the lower limit of normal and could indicate a polyneuropathy.  The acute and chronic changes had a stocking distribution that could occur with radiculopathies.  Clinically the distribution of toe and sole numbness was more consistent with a polyneuropathy.

VA examination in June 2012 included a diagnosis of peripheral neuropathy to the bilateral lower extremities.  The Veteran reported that he had burning sensations in the feet in 2008 which had continued intermittently since then.  He denied any association with activity and denied any nocturnal symptoms.  He stated he had a herniated disc in the lower back in 2002 with left-sided sciatica status post nerve block in January 2012.  He reported intermittent numbness and pain in the left leg since 2002, but in 2008 he started having numbness and tingling in both feet in a stocking pattern.  

The examiner noted symptoms attributable to any peripheral nerve conditions including intermittent pain in the left lower extremity that was moderate.  There was moderate paresthesias and/or dysesthesias and numbness to the bilateral lower extremities.  Muscle strength testing revealed normal strength to the lower extremities.  There was no muscle atrophy.  Sensory examination was normal to the lower extremities, except for decreased light touch sensation to the feet and toes, bilaterally.  There was evidence of trophic changes attributable to peripheral neuropathy with smooth, shiny, hairless skin to the bilateral lower legs.  The examiner found the sciatic, common peroneal, superficial peroneal, and deep peroneal, and tibial, femoral, internal saphenous, obturator, and external cutaneous, and ilio-inguinal nerves were normal, bilaterally.

VA examination in July 2014 included diagnoses of diabetic peripheral neuropathy.  It was noted the Veteran complained of paresthesia with burning, tingling, and intermittent pain of the toes and feet.  The examiner noted skin texture was smooth, hair growth was diminished, and there was pain at rest.  There were no pigmentary changes and color was normal.  There was intermittent pain that was mild to the left lower extremity and moderate to the right lower extremity.  There was paresthesias and/or dysesthesias to the right lower extremity that was moderate and to the left lower extremity that was mild. Neurologic examination revealed normal strength and deep tendon reflexes to the lower extremities.  Light touch sensation testing was normal, except for decreased sensation to the bilateral feet/toes.  There was no evidence of muscle atrophy or trophic changes attributable to diabetic peripheral neuropathy.  The examiner found there was lower extremity diabetic peripheral neuropathy, but that the sciatic and femoral nerves were normal, bilaterally.  It was noted that an EMG study in 2010 revealed polyneuropathy that was mild in degree.  The disorder impacted his ability to work and it was noted that his moderate sensory neuropathy due to diabetes limited functions such as walking, weight bearing, and high impact exercises.  The examiner stated that the disorder would limit him to only sedentary jobs with limited walking, but did not affect his employability otherwise.  

Based on the Veteran's report of symptoms and the examiner's physical examination it was found that his bilateral lower extremity neuropathy should be considered mild, in nature.  He had sensory polyneuropathy and did not have any motor deficits.  Peripheral neuropathy from diabetes it was noted is typically a sensory polyneuropathy which occurs in a "glove - stocking" distribution on the hands and feet.  Symptoms and physical findings most commonly begin distally in all the digits and ascend proximally as the condition progresses.  This distribution of nerve involvement rendered it medically impossible to assign the condition to the large nerve roots and branches (radial, median, ulnar for the upper extremities and sciatic or femoral for the lower extremities) because involvement of those nerves would encompass much larger areas than what the symptoms and physical findings entail in the Veteran. 

Based upon the evidence of record, the Board finds the Veteran's peripheral neuropathy of the left and right lower extremities is manifested by no more than mild incomplete paralysis.  The February 2010, June 2012, and July 2014 VA examination findings and provided opinions are found to be persuasive.  Although the July 2014 examiner noted moderate sensory neuropathy due to diabetes, the examiner also specifically found that based on the reported symptoms and the physical examination findings the bilateral lower extremity neuropathy should be considered mild.  The demonstrated impairment is found to be adequately evaluated under the criteria for a sciatic nerve disorder under Diagnostic Code 8520.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  There is no competent evidence of more than mild incomplete paralysis.  Therefore, ratings in excess of 10 percent must be denied.  

The Board acknowledges that the Veteran is competent to report symptoms such as paresthesia with burning, tingling, and intermittent pain of the toes and feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than subjective complaints of symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims for increased ratings.

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Board also notes that a September 2015 rating decision granted entitlement to a TDIU effective from May 31, 2011, and that the issue of entitlement to a TDIU prior to May 31, 2011, is addressed in the remand order below.

ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as due to herbicide exposure or secondary to the service-connected type II diabetes mellitus, is denied. 

Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure or secondary to the service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for hypertension, including as due to herbicide exposure or secondary to the service-connected right knee DJD and/or type II diabetes mellitus, is denied.

Entitlement to service connection for rash of the face and scalp, including as due to herbicide exposure or secondary to the service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for ED, including as due to herbicide exposure or secondary to the service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for renal insufficiency (claimed as bladder condition), including as due to herbicide exposure or secondary to the service-connected type II diabetes mellitus, is denied.

Entitlement to service connection for a sinus disorder, including as due to herbicide exposure or secondary to the service-connected type II diabetes mellitus, is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.


REMAND

The Veteran contends that his right knee disability is more severely disabling than reflected by the current evaluation.  Although VA examinations have been performed in this case, the provided examinations did not include all necessary findings for adequate determinations.  The Court has held that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Such information is missing from the most recent (July 2014) VA examination report.  Appellate review of the Veteran's claim for entitlement to a TDIU prior to May 31, 2011, is deferred pending additional development.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran must be afforded an additional VA examination.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

2.  Schedule the Veteran for an appropriate VA examination for the following opinions: 

a) As to the current nature and extent of his service-connected right knee disability.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary

b) As to whether there is or has during the course of this appeal been any period of marked interference with employment as a result of his service-connected disabilities.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other etiology opinions provided.  All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


